As filed with the Securities and Exchange Commission on November 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] [Professionally Managed Portfolios] (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period: September 30, 2012 Item 1. Schedule of Investments. Portfolio 21 SCHEDULE OF INVESTMENTS at September 30, 2012 (unaudited) Shares Value COMMON STOCKS: 97.4% Automobiles & Components: 2.3% Deere & Co. (United States) $ Johnson Controls, Inc. (United States) Banks: 1.5% New Resource Bank (United States) (a) (b) The Toronto Dominion Bank (Canada) (a) Capital Goods: 7.4% ABB Ltd. (Switzerland) Ameresco, Inc. (United States) (a) Atlas Copco AB - Class A (Sweden) Eaton Corp. (United States) Schneider Electric SA (France) SKF AB - Class B (Sweden) Tennant Co. (United States) Commercial Services & Supplies: 1.4% Waste Management, Inc. (United States) Communications Equipment: 1.5% Ericsson (Sweden) Computers & Peripherals: 1.9% Apple, Inc. (United States) Construction & Engineering: 1.0% Quanta Services, Inc. (United States) (a) Consumer Durables & Supplies: 1.5% Nike, Inc. (United States) Koninklijke Philips Electronics NV (Netherlands) Diversified Financial Services: 0.9% Intercontinental-Exchange, Inc. (United States) (a) Electrical Equipment: 0.6% Generac Holdings, Inc. (United States) (a) Electronic Products: 0.7% Corning, Inc. (United States) Food & Staples Retailing: 2.4% Tesco PLC (United Kingdom) United Natural Foods, Inc. (United States) (a) Food, Beverage & Tobacco: 1.9% Cosan Ltd. - Class A (Brazil) (a) Danone (United States) Unilever PLC (Netherlands) Health Care Equipment & Services: 3.1% Baxter International, Inc. (United States) Covidien PLC (Ireland) Smith & Nephew PLC (United Kingdom) Health Care Providers & Services: 0.8% Quest Diagnostics, Inc. (United States) Hotels, Restaurants & Leisure: 0.8% Accor SA (France) Household & Personal Products: 0.7% Natura Cosmeticos SA (Brazil) Insurance: 1.3% Metlife, Inc. (United States) Internet Software & Services: 1.7% eBay, Inc. (United States) (a) IT Services: 0.9% Paychex, Inc. (United States) Life Sciences Tools & Services: 1.0% Life Technologies Corp. (United States) (a) Machinery: 0.8% Xylem, Inc. (United States) Materials: 8.8% Ecolab, Inc. (United States) Novozymes A/S - Class B (Denmark) Nucor Corp. (United States) Praxair, Inc. (United States) Svenska Cellulosa AB - Class B (Sweden) Umicore (Belgium) Personal Products: 1.2% L'oreal (France) (a) Pharmaceuticals & Biotechnology: 12.9% Novartis AG (Switzerland) Novo-Nordisk A/S (Denmark) Roche Hodlings AG (Switzerland) Waters Corp. (United States) (a) Real Estate: 0.9% Jones Lang Lasalle, Inc. (United States) Unibail-Rodamco SA (France) Retailing: 1.7% Hennes & Mauritz AB - Class B (Sweden) Staples, Inc. (United States) Semiconductors & Semiconductor Equipment: 4.4% Applied Materials, Inc. (United States) Intel Corp. (United States) Samsung Electronic Co. Ltd. (South Korea) Software & Services: 7.6% Adobe Systems, Inc. (United States) (a) Autodesk, Inc. (United States) (a) Google, Inc. (United States) (a) Technology Hardware & Equipment: 5.7% Cisco Systems, Inc. (United States) International Business Machines Corp. (United States) Itron, Inc. (United States) (a) NetApp, Inc. (United States) (a) Telecommunication Services: 4.6% China Mobile Ltd. (Hong Kong) Telefonica SA (Spain) Vodafone Group PLC (United Kingdom) - ADR Transportation: 4.4% Canadian Pacific Railway Ltd. (Canada) (a) East Japan Railway Co. (Japan) Expeditors International of Washington, Inc. (United States) FedEx Corp. (United States) MTRCorp. (Hong Kong) Utilities: 4.5% ITC Holdings Corp. (United States) National Grid PLC (United Kingdom) Ormat Technologies, Inc. (United States) Red Electrica Corporacion SA (Spain) Scottish & Southern Energy PLC (United Kingdom) TOTAL COMMON STOCKS (Cost $282,006,039) PREFERRED STOCKS: 2.4% Banks: 1.2% Banco Bradesco S A (Brazil) Household & Personal Products: 1.3% Henkel KGaA (Germany) TOTAL PREFERRED STOCKS (Cost $6,821,406) SHORT-TERM INVESTMENT: 0.8% Money Market Fund: 0.8% Fidelity Money Market Portfolio - Select Class, 0.114% ^ TOTAL SHORT-TERM INVESTMENT (Cost $3,131,454) TOTAL INVESTMENTS IN SECURITIES: 100.6% (Cost $291,958,899) Liabilities in Excess of Other Assets: (0.6)% TOTAL NET ASSETS: 100.0% $ (a) Non-income producing security. (b) A portion of this security is considered illiquid. As of September30, 2012 the total market value of securities considerd illiquid was $1,372,500 or 0.4% of net assets. ADR American Depositary Receipt ^ 7-day yield as ofSeptember 30, 2012. The cost basis of investments for federal income tax purposes at September 30, 2012 were as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at Portfolio 21 (the "Fund") previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Percent of Total Country Net Assets Belgium 1.1% Brazil 2.7% Canada 2.1% Denmark 6.6% France 4.9% Germany 1.3% Hong Kong 2.4% Ireland 1.2% Japan 1.2% Netherlands 2.3% South Korea 2.6% Spain 3.0% Sweden 6.7% Switzerland 7.4% United Kingdom 5.5% United States 49.6% Liabilities in Excess of Other Assets: -0.6% 100.0% Summary of Fair Value Disclosure at September 30, 2012 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2012: Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $ $
